WALTER M. ELSWICK, Judge.
This claim was submitted to the court under the shortened procedure, with the recommendation of the state road commission that the claim should be paid.
From the record it appears that a state' road commission truck was used to haul creek gravel for use on the Cabin Creek road. On July 2, 1942, the truck had just pulled out of the creek with wet brake linings onto the highway. There was a line of cars parked on the railroad crossing, and while driving past them the state truck driver applied the brakes with no effect, which resulted in his crashing into a car owned by one O. L. Harvey, driving Mr. Harvey’s car into the car owned by claimant, Willie Morris. The front and back ends of the car were mashed in and a tire was ruined. The necessary repairs on the car amounted to a cost of $110.04. Investigation of the road commission shows that the damages were caused due to the wet brakes and that the state should pay the costs of the repairs to claimant’s car. From the record it appears that Pritchard Motor Company, of Charleston, West Virginia, made the repairs upon said car. A special assistant of the attorney general1 approves payment of the claim.
From the record we are of the opinion that the claim should be paid and make an award to Pritchard Motor Company and Willie Morris in the sum of one hundred ten dollars and four cents ($110.04).